Per Curiam.

Money paid, on an executory contract which the recipient of the payment fails to fulfill may be recovered back. Patterson v. Coats, 8 Blackf. 500.
Payment may be made in any thing which the creditor will accept as payment. Louden v. Birt, 4 Ind. R. 566.
The count for money had and received, &e., is sustained by proof that the defendant had received property which might be presumed to have been converted into money. Helvey v. The Board, &c., 6 Blackf. 317.
On the evidence, the judgment in this case is right; and it is affirmed with 5 per cent damages and costs.